IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41470
                            No. 98-41471
                        Conference Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

SABINO GRANDE-FLORES,

                                              Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. B-98-CR-396-1
                      USDC No. B-98-CR-369-1
                       --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders appointed to

represent Sabino Grande-Flores have filed a motion to withdraw

from representation of Grande and a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Grande has filed no response

to his attorneys’ motion and brief.    Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, Grande’s court-appointed attorneys’ motion to

withdraw is GRANTED; the attorneys are excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein and the APPEAL IS DISMISSED.